     2:20-cv-01356-BHH-MGB           Date Filed 03/05/21       Entry Number 15         Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


    Eric A. Dixon,                        )                  Civil Action No. 2:20-1356-BHH
                                          )
                               Plaintiff, )
                    vs.                   )
                                          )                      OPINION AND ORDER
    The Boeing Company,                   )
                                          )
                            Defendant. )
    _________________________________ )

         This matter is before the Court for review of the Report and Recommendation

entered by United States Magistrate Mary Gordon Baker on May 11, 2020 (“Report”).

(ECF No. 10.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02(B)(2)

for the District of South Carolina, this case was referred to Magistrate Judge Baker for

pretrial handling. In her Report, the Magistrate Judge recommends that Defendant The

Boeing Company’s (“Defendant” or “Boeing”) motion to dismiss causes of action for

wrongful termination, slander, retaliation, and hostile environment be granted. (See id.)

The Report sets forth in detail the relevant facts and standards of law, and the Court

incorporates them here without recitation.1

                                          BACKGROUND

         The Magistrate Judge entered her Report on May 11, 2020, recommending that

Defendant’s motion to dismiss causes of action for wrongful termination, slander,

retaliation, and hostile environment be granted in its entirety. (Id. at 13.) On May 18, 2020,


1
  As always, the Court says only what is necessary to address Defendant’s objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; comprehensive
recitation of law and fact exists there.


                                                   1
  2:20-cv-01356-BHH-MGB          Date Filed 03/05/21     Entry Number 15      Page 2 of 7




Plaintiff Eric A. Dixon (“Plaintiff”) filed objections challenging the recommendation

regarding dismissal of the itemized claims. (ECF No. 11.) Defendant replied to Plaintiff’s

objections on May 27, 2020. (ECF No. 12.) The matter is ripe for consideration and the

Court now makes the following ruling.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of any portion of the

Report of the Magistrate Judge to which a specific objection is made. The Court may

accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate

Judge or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                       DISCUSSION

       In her Report, Magistrate Judge Baker found: (1) Plaintiff has existing statutory

remedies for his wrongful termination in violation of public policy claim and the claim is

therefore subject to dismissal (ECF No. 10 at 4–9); (2) Plaintiff has not alleged facts to

sustain a plausible slander claim and in particular has failed to adequately explain how

specific defamatory comments were communicated by Defendant to a third party (id. at

9–11); (3) Plaintiff’s failure to provide a meaningful response to Defendant’s arguments




                                              2
  2:20-cv-01356-BHH-MGB            Date Filed 03/05/21    Entry Number 15      Page 3 of 7




that Plaintiff failed to plead facts sufficient to support plausible claims for retaliation and

hostile work environment, and that Plaintiff failed to administratively exhaust the

retaliation claim, justifies dismissal of these claims (id. at 11–13).

       Plaintiff’s filing lists a number of putative objections by numbered paragraph, which

the Court will address in turn. First, Plaintiff asserts: “1. Judge Baker has committed errors

of Fact and Law by recommending the Plaintiff’s claims be dismissed.” (ECF No. 11 at

5.) This naked assertion does not point the Court to any specific error in the Magistrate

Judge’s reasoning or conclusions and it is overruled. See Orpiano v. Johnson, 687 F.2d

44, 47–48 (4th Cir.1982) (noting that when a party makes only general and conclusory

objections that do not direct the court to a specific error in the Magistrate Judge’s

proposed findings and recommendations, the Court need not conduct a de novo review).

       Next, Plaintiff contends:

       2. The Court failed to consider the facts as presented in complaint. The
       Magistrate failed to consider the actual application of the law that states the
       following: “The purpose of a 12(b)(6) motion is to test the sufficiency of the
       complaint not to judge the complaint on its merits.[”] A dismissal of the
       plaintiff’s complaint would be improper as the mission of the court is to
       determine if the allegations constitute a “‘a short and plain statement of the
       claim showing that the pleader is entitled to relief.”

(ECF No. 11 at 5 (footnotes omitted).) Again, Plaintiff’s contention is conclusory and does

not reveal any error in Magistrate Judge Baker’s analysis. The Court finds that the

Magistrate Judge appropriately applied the standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). The objection is overruled.

       Plaintiff further argues:

       3. The Court failed to consider that 3 different state court judges have ruled
       that the plaintiffs’ in these cases have presented valid causes of action for
       Wrongful Termination in Violation of Public Policy. Alton Owen v. The
       Boeing Company, Richard Mester v. The Boeing Company, Joe Delmaro v.



                                               3
  2:20-cv-01356-BHH-MGB           Date Filed 03/05/21     Entry Number 15       Page 4 of 7




       The Boeing Company. The State Court specifically found that Mr. Mester
       had presented a valid claim for wrongful termination in violation of public
       policy for joining the union in contradiction to the Federal Court who is
       attempting to interpret a State Law Claim.

(ECF No. 11 at 5–6 (footnote omitted; errors in original).) The objection is without merit.

The fact that state court judges in unrelated employment law cases involving different

plaintiffs have sustained the validity of wrongful termination claims against Boeing has no

bearing on the validity of Plaintiff’s wrongful termination claim in the instant case. Plaintiff

makes no attempt to show why the result(s) in the state court actions he cites demonstrate

error in Magistrate Judge Baker’s reasoning or conclusions. The objection is overruled.

       The Court will address the next two objections together:

       4. The Court failed to consider that the alternative remedy did not apply to
       the Plaintiff because the Plaintiff did not meet the requirements of an AIR
       21 complaint.
       5. The Court failed to consider that the NLRA did not apply to the Plaintiff.

(Id. at 6.) Contrary to Plaintiff’s bald assertions, Magistrate Judge Baker considered in

depth the applicability of the Wendall H. Ford Air and Investment Reform Act for the 21st

Century (“AIR21”) and the National Labor Relations Act (“NLRA”). (See ECF No. 10 at 5–

10.) The Court agrees with the Magistrate Judge that AIR21 and the NLRA provide

statutory remedies for Plaintiff’s wrongful termination allegations, thereby precluding

Plaintiff’s claim sounding in public policy. See Barron v. Labor Finders of S. Carolina, 713

S.E.2d 634, 636−37 (S.C. 2011). The objections are overruled.

       Next, Plaintiff asserts:

       The Court errored as the plaintiff’s claims are sufficient to present a valid
       cause of action. The Plaintiff clearly presented that the Defendant made
       false statements regarding the Plaintiff in order to terminate the Plaintiff’s
       employment. The Court makes the blanket statement that the Plaintiff ailed
       to present defamatory statements. However, the Court like the Defendant
       interpreted the complaint to fit its purpose and failed to consider all facts as



                                               4
  2:20-cv-01356-BHH-MGB           Date Filed 03/05/21    Entry Number 15       Page 5 of 7




       presented in the complaint. Specifically, that the Defendant committed
       Slander per se by attacking the Plaintiff’s integrity and honesty. The Plaintiff
       can clearly establish malice in this case. The Court set forth that the “The
       effect is to cast upon the plaintiff the necessity of showing malice in fact–
       that is, that the defendant was actuated by ill will in what he did and said,
       with the design to causelessly and wantonly injure the plaintiff. This actual
       malice, resting as it must upon the slanderous matter itself, and the
       surrounding circumstances tending to prove fact and motive, is a question
       to be determined by the jury.” [citing Bell v. Bank of Abbeville, 211 S.C. 167,
       175-76, 44 S.E.2d 328 (1947)]. The Court further failed to consider that the
       statements were made with malice and that there was no privilege. In order
       to meet qualified privilege, the statements must be made in good faith, and
       in a proper and limited context. In this case the Defendant contends that the
       Plaintiff committed actions that are beyond limited in scope and in good
       faith.

(ECF No. 11 at 6–7 (footnotes omitted; errors in original).) This objection is off the mark.

Magistrate Judge Baker found that Plaintiff’s slander claim fails because Plaintiff made

only conclusory statements to support his allegation that defamatory comments were

made to a third party. (See ECF No. 10 at 10.) The Court agrees with the Magistrate

Judge that Plaintiff’s complaint offers only “‘labels and conclusions,’ or ‘a formulaic

recitation of the elements of a cause action” as to the second element of the slander

claim. (See id. at 10–11 (citing Campbell v. Int’l Paper Co., No. 3:12-CV-03042-JFA, 2013

WL 1874850, at *2–*3 (D.S.C. May 3, 2013) (dismissing slander claim where plaintiff

alleged only that defendant made defamatory statement “publicly known” to “countless

others”) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007))).) Therefore, the objection is overruled.

       Plaintiff next contends:

       Failed and refused to consider the treatment received by the Plaintiff while
       employed with the Defendant creating a hostile work environment. The
       Plaintiff is not required to present all facts regarding his complaint but only
       that reasonably presents claims. The Court has errored in its interpretation
       of the law regarding a hostile work environment. It is clear from the actual
       complaint not the Defendant’s interpretation that the Plaintiff has presented



                                              5
  2:20-cv-01356-BHH-MGB          Date Filed 03/05/21    Entry Number 15      Page 6 of 7




       the facts sufficient to have a plausible cause of action.

              a. That the Plaintiff has been treated differently based on his race by
              the Defendant.
              b. That the Plaintiff was treated different than similarly situated
              Caucasian employees in violation of the Defendant’s Policies and
              procedures.
              c. That Travis Felkel and Dylan Schumacher, Caucasian employees
              with Boeing, crossed the tarmac when the light was on and were not
              discharged but only given time off from work. That the Plaintiff, an
              African American, and Esteban, a Hispanic were terminated from
              their employment for the same act as Felkel and Schumacher. That
              the Defendant allowed the Plaintiff to be discriminated against based
              on his race in violation of their own policies and procedures.

(ECF No. 11 at 7–8 (errors in original).) Plaintiff appears to be mistaken about the scope

of Defendant’s motion to dismiss and thus the Magistrate Judge’s Report. Plaintiff’s

amended complaint advances a claim for race discrimination in violation of 42 U.S.C. §

1981 and Title VII that is distinct from his claims for wrongful termination, slander,

retaliation, and hostile work environment. (See ECF No. 1-1 at 11–16.) Defendant’s

motion to dismiss seeks dismissal of the wrongful termination, slander, retaliation, and

hostile work environment causes of action. (See ECF No. 5.) Accordingly, when

Magistrate Judge Baker recommends that the motion to dismiss be granted “in its entirety”

(ECF No. 10 at 13), she makes no recommendation regarding disposition of the race

discrimination claim, which is premised on Boeing’s alleged disparate disciplinary

treatment for the same infraction based on Plaintiff’s race. That claim will persist despite

the Court’s adoption of the Report. To the extent the objection seeks to demonstrate error

in Magistrate Judge Baker’s analysis regarding the hostile work environment claim, it fails

to do so and it is overruled.

       Finally, Plaintiff argues: “The Plaintiff filed these causes of action pursuant to 42

U.S.C. 1981 and is not required to exhaust any administrative remedies. The Court failed



                                             6
  2:20-cv-01356-BHH-MGB         Date Filed 03/05/21     Entry Number 15      Page 7 of 7




and refused to consider the law.” (Id. at 8.) Once again, the objection is conclusory and

provides no basis to deviate from the sound reasoning and conclusions of the Magistrate

Judge. It is overruled.

                                      CONCLUSION

       After careful consideration of the relevant materials and law, and for the reasons

set forth above, the Court ADOPTS the Report (ECF No. 10) of the Magistrate Judge and

incorporates it herein. Accordingly, Plaintiff Eric Dixon’s objections are OVERRULED.

Defendant The Boeing Company’s motion to dismiss causes of action for wrongful

termination, slander, retaliation, and hostile environment (ECF No. 5) is GRANTED.

Plaintiff’s race discrimination claim premised on disparate disciplinary treatment persists.

    IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

March 5, 2021
Charleston, South Carolina




                                             7
